FILED
                           NOT FOR PUBLICATION
                                                                            MAR 05 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OLIVER C., by and through his parents            No.   17-17498
Nichole C. and Cyrus C.; NICHOLE C.;
CYRUS C.,                                        D.C. No.
                                                 1:17-cv-00133-LEK-KSC
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

STATE OF HAWAII DEPARTMENT OF
EDUCATION,

              Defendant-Appellee.


                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                     Argued and Submitted February 11, 2019
                                Honolulu, Hawaii

Before: TALLMAN, BYBEE, and N.R. SMITH, Circuit Judges.

      Oliver C. is a preschool student who qualifies for special education services.

In September 2016, Oliver’s family moved from the Honolulu District to the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Windward School District across the island. The Windward Department of

Education (“DOE”) determined that Benjamin Parker Elementary in the Windward

District could implement Oliver’s Individualized Education Program (“IEP”). In

October 2016, Oliver’s parents objected to this determination and filed a request

for mediation and a due process hearing, and they sought a stay-put order from the

Office of Administrative Hearings for the Department of Commerce and Consumer

Affairs to allow Oliver to remain at his school in Honolulu during all proceedings.

On February 22, 2017, a Hearings Officer denied Oliver’s parents’ stay-put request

and held that Benjamin Parker was the appropriate placement for the 2016–2017

school year. The district court affirmed.

      On appeal, Oliver’s parents argue that the Hearings Officer erred by denying

the stay-put order under § 1415(j) of the Individuals with Disabilities Education

Act (“IDEA”) because moving Oliver from Kuhio to Benjamin Parker would

significantly change his educational placement. “We review de novo the district

court’s determination as to whether the school district complied with the IDEA,”

Meridian Joint Sch. Dist. No. 2 v. D.A., 792 F.3d 1054, 1059 (9th Cir. 2015), and

review “a district court’s findings of fact in an IDEA case for clear error,” M.L. v.

Fed. Way Sch. Dist., 394 F.3d 634, 642 (9th Cir. 2005). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


                                            2
      The IDEA’s stay-put provision states that “during the pendency of any

proceedings conducted [under the IDEA] . . . [a] child shall remain in [his]

then-current educational placement.” 20 U.S.C. § 1415(j). We define “current

educational placement” as “the placement set forth in the child’s last implemented

IEP.” N.E. ex rel. C.E. & P.E. v. Seattle Sch. Dist., 842 F.3d 1093, 1096 (9th Cir.

2016) (citation omitted). A change in location alone does not qualify as a change

in “educational placement.” Rather, a change in placement occurs “when there is a

significant change in the student’s program.” N.D. v. Haw. Dep’t of Educ., 600

F.3d 1104, 1116 (9th Cir. 2010); see also U.S. Dep’t of Educ., Policy Letter to

Fisher, 21 IDELR 992, 995 (OSEP July 6, 1994) (“[A] change in location alone

would not substantially or materially alter the child’s educational program.”).

      The record supports the Hearings Officer’s factual findings and

determination that Benjamin Parker could implement Oliver’s IEP and that it did

not constitute a change in educational placement. See K.D. ex rel. C.L. v. Dep’t of

Educ., Haw., 665 F.3d 1110, 1117 (9th Cir. 2011) (“We give deference to the state

hearing officer’s findings particularly when, as here, they are thorough and

careful.” (citing Union Sch. Dist. v. Smith, 15 F.3d 1519, 1524 (9th Cir.1994))).

      Oliver’s parents’ additional arguments fail. First, they received proper prior

written notice as required by 20 U.S.C. § 1415(b)(3) because, in addition to


                                          3
discussing the changes on the phone and at the September 26th meeting, the DOE

sent Oliver’s parents a letter providing official notice of the school change on

October 6th, which they received on the 8th. Regardless, § 1415(b)(3)(A) requires

the DOE to provide the parents with written notice when it “proposes to initiate or

change . . . [the] educational placement of the child.” As explained, changing

schools did not change Oliver’s “educational placement” for purposes of this

section. Second, Oliver’s parents were not denied meaningful participation

because they were able to present evidence, attend the meetings, and express their

opinions—the fact that they did not agree with the final decision does not mean

they were not able to meaningfully participate. Third, the DOE did not

“predetermine” Oliver’s placement; it considered other potential schools in the

Windward District but found they would not accommodate Oliver’s IEP. And

fourth, the DOE did not change Oliver’s placement solely for its own convenience.

As the district court noted, the decision to move Oliver to Benjamin Parker was

based on several factors, including the extended transportation time between his

home and Kuhio that would limit the instructional hours required in his IEP, and

the possibility of a medical emergency during the long bus ride. The district court

did not err in affirming the Hearings Officer’s decision that Benjamin Parker can

accommodate Oliver’s IEP and thus is the appropriate placement.


                                          4
AFFIRMED.




            5